DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 30, 32, 34-49, and 51-53 allowed.
The following is an examiner’s statement of reasons for allowance:
Considering Claim 30:  The prior art does not teach the claimed aqueous dispersion using a kraft lignin and the claimed solvent composition.  The closest prior art is Lievonen et al. (Green Chem. 2016, 18, 1416, available 10/13/15) in view of Rao et al. (ACS Omega 2017, 2, 2858-2865, available 6/27/17).  Lievonen et al. teaches a stable aqueous dispersion comprising up to 20 mg/ml of lignin particles (pg. 1418) having a spherical shape (pg. 1422) and a size of 200 to 500 nm (pg. 1422).  The composition is prepared by dissolving lignin in THF/a solvent which is miscible in water and capable of dissolving lignin at a concentration of at least 5 weight percent and then mixing the lignin solution with an antisolvent that is water (pg. 1421).
	Lievonen et al. does not teach the composition as comprising a second organic solvent.  However, Rao et al. teaches using a mixture of ethanol/a co-solvent miscible in water and capable of suppressing aggregation of the lignin particles and water as an antisolvent for lignin (Abstract).  Lievonen et al. and Rao et al. are analogous art as they are concerned with the same field of endeavor, namely lignin nanoparticles.  It would have been obvious to a person having ordinary skill in the art to have used the combination of ethanol and water of Rao et al. as the antisolvent of Lievonen et al., and the motivation to do so would have been, as Rao et al. suggests, to reduce the agglomeration of the lignin nanoparticles (Abstract).  
Rao et al. teaches away from the use of the ethanol solvent with Kraft lignin due to the low solublity of kraft lignin in ethanol (pg. 2859).  It would not have been obvious to a person having ordinary skill in the art to have added the ethanol of Rao et al. to a kraft lignin dispersion comprising the organic solvent that is miscible with water and capable of dissolving lignin at a concentration of at least 5%, as Rao et al. teaches poor solubility for kraft lignin in ethanol.
Considering Claim 42:  The prior art does not teach the claimed aqueous dispersion using a kraft lignin and the claimed solvent composition.  The closest prior art is Lievonen et al. (Green Chem. 2016, 18, 1416, available 10/13/15) in view of Rao et al. (ACS Omega 2017, 2, 2858-2865, available 6/27/17).  Lievonen et al. teaches a stable aqueous dispersion comprising up to 20 mg/ml of lignin particles (pg. 1418) having a spherical shape (pg. 1422) and a size of 200 to 500 nm (pg. 1422).  The composition is prepared by dissolving lignin in THF/a solvent which is miscible in water and capable of dissolving lignin at a concentration of at least 5 weight percent and then mixing the lignin solution with an antisolvent that is water (pg. 1421).
	Lievonen et al. does not teach the composition as comprising a second organic solvent.  However, Rao et al. teaches using a mixture of ethanol/a co-solvent miscible in water and capable of suppressing aggregation of the lignin particles and water as an antisolvent for lignin (Abstract).  Lievonen et al. and Rao et al. are analogous art as they are concerned with the same field of endeavor, namely lignin nanoparticles.  It would have been obvious to a person having ordinary skill in the art to have used the combination of ethanol and water of Rao et al. as the antisolvent of Lievonen et al., and the motivation to do so would have been, as Rao et al. suggests, to reduce the agglomeration of the lignin nanoparticles (Abstract).  
Rao et al. teaches away from the use of the ethanol solvent with Kraft lignin due to the low solublity of kraft lignin in ethanol (pg. 2859).  It would not have been obvious to a person having ordinary skill in the art to have added the ethanol of Rao et al. to a kraft lignin dispersion comprising the organic solvent that is miscible with water and capable of dissolving lignin at a concentration of at least 5%, as Rao et al. teaches poor solubility for kraft lignin in ethanol.
Considering Claim 53:  The closest prior art is Lievonen et al. (Green Chem. 2016, 18, 1416, available 10/13/15) in view of Rao et al. (ACS Omega 2017, 2, 2858-2865, available 6/27/17).  Lievonen et al. teaches a stable aqueous dispersion comprising up to 20 mg/ml of lignin particles (pg. 1418) having a spherical shape (pg. 1422) and a size of 200 to 500 nm (pg. 1422).  The composition is prepared by dissolving lignin in THF/a solvent which is miscible in water and capable of dissolving lignin at a concentration of at least 5 weight percent and then mixing the lignin solution with an antisolvent that is water (pg. 1421).
	Lievonen et al. does not teach the composition as comprising a second organic solvent.  However, Rao et al. teaches using a mixture of ethanol/a co-solvent miscible in water and capable of suppressing aggregation of the lignin particles and water as an antisolvent for lignin (Abstract).  Lievonen et al. and Rao et al. are analogous art as they are concerned with the same field of endeavor, namely lignin nanoparticles.  It would have been obvious to a person having ordinary skill in the art to have used the combination of ethanol and water of Rao et al. as the antisolvent of Lievonen et al., and the motivation to do so would have been, as Rao et al. suggests, to reduce the agglomeration of the lignin nanoparticles (Abstract).  
The prior art of record does not teach the claimed ratio of the organic solvent that is miscible with water and capable of dissolving lignin at a concentration of at least 5% and the co-solvent, nor does the prior art identify the ratio as being a result effective variable.  There is no suggestion in the art to optimize the ratio of the two solvents or direction that would lead a person having ordinary skill in the art to the claimed ratio.  As such, it would not have been obvious to a person having ordinary skill in the art to have used the two solvents in the claimed ratio.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767